

117 S521 IS: Multinational Species Conservation Funds Semipostal Stamp Reauthorization Act of 2021
U.S. Senate
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 521IN THE SENATE OF THE UNITED STATESMarch 2 (legislative day, March 1), 2021Mr. Portman (for himself, Mr. Carper, Mr. Markey, Ms. Duckworth, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the United States Postal Service to continue selling the Multinational Species Conservation Funds Semipostal Stamp until all remaining stamps are sold, and for other purposes.1.Short titleThis Act may be cited as the Multinational Species Conservation Funds Semipostal Stamp Reauthorization Act of 2021.2.Reauthorization; requirement to sell all stamps(a)In generalSection 2(c) of the Multinational Species Conservation Funds Semipostal Stamp Act of 2010 (39 U.S.C. 416 note; Public Law 111–241) is amended—(1)in paragraph (2)—(A)by striking of at least 6 years,; and(B)by inserting before the period at the end the following: and ending not earlier than the date on which the United States Postal Service provides notice to Congress under paragraph (5); and(2)by adding at the end the following:(5)Requirement to sell all stamps printed(A)In generalThe United States Postal Service shall sell each copy of the Multinational Species Conservation Fund Semipostal Stamp that the United States Postal Service prints under this Act.(B)Notification of CongressThe United States Postal Service shall notify the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives when all copies of the Multinational Species Conservation Fund Semipostal Stamp printed under this Act have been sold..(b)Retroactive applicability(1)In generalThe amendments made by subsection (a) shall take effect as if enacted on the day after the date of enactment of the Multinational Species Conservation Funds Semipostal Stamp Reauthorization Act of 2013 (Public Law 113–165; 128 Stat. 1878).(2)Consequence of destruction of stampsIf the United States Postal Service destroys 1 or more Multinational Species Conservation Fund Semipostal Stamps before the date of enactment of this Act, the United States Postal Service shall print and sell the same number of such stamps on or after that date of enactment.